
	
		I
		112th CONGRESS
		1st Session
		H. R. 339
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Ms. Jenkins (for
			 herself, Mr. Pitts,
			 Mr. Pompeo,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Ross of Florida,
			 Mr. Kline,
			 Mrs. Biggert,
			 Mrs. Lummis,
			 Mr. Gingrey of Georgia,
			 Mr. Posey,
			 Mr. West, Mr. Hunter, Mr.
			 Sensenbrenner, Mr.
			 Bilbray, Mrs. Schmidt,
			 Mr. Rogers of Alabama,
			 Mr. Sullivan,
			 Mrs. Myrick,
			 Mr. Miller of Florida,
			 Mr. Graves of Missouri,
			 Mr. Luetkemeyer,
			 Mr. Stivers,
			 Mr. Crawford,
			 Mr. Duncan of South Carolina, and
			 Mr. Kelly) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To deem any adjournment of the House of Representatives
		  which is in effect on the date of the regularly scheduled general election for
		  Federal office held during a Congress to be adjournment sine die, and to amend
		  title 31, United States Code, to provide for automatic continuing
		  appropriations if a regular appropriation bill for a fiscal year does not
		  become law before the date of the regularly scheduled general election for
		  Federal office held during such fiscal year.
	
	
		1.Short titleThis Act may be cited as the
			 End the Lame Duck
			 Act.
		2.Mandatory sine die
			 adjournment after general election date
			(a)Mandatory sine
			 die adjournmentExcept as
			 provided in subsection (b), if the House of Representatives stands adjourned on
			 the date of the regularly scheduled general election for Federal office during
			 a Congress (beginning with the One Hundred Twelfth Congress) pursuant to a
			 concurrent resolution providing for the adjournment of the House, the House
			 shall be considered to be adjourned sine die.
			(b)Reassembly of
			 Congress in certain circumstances
				(1)Counting of
			 electorsNothing in
			 subsection (a) shall be construed to prohibit the Congress from meeting to
			 count electoral votes pursuant to section 15 of title 3, United States
			 Code.
				(2)Permitting
			 reassembly upon agreement of leadershipAfter the date described in subsection (a),
			 the Speaker of the House of Representatives and the majority leader of the
			 Senate, or their respective designees, acting jointly and with the written
			 agreement of the minority leader of the House and the minority leader of the
			 Senate, may notify the Members of the House and Senate, respectively, to
			 reassemble if each determines that it is in the interest of the United States
			 to do so.
				3.Automatic continuing
			 appropriations
			(a)In
			 generalChapter 13 of title
			 31, United States Code, is amended by inserting after section 1310 the
			 following new section:
				
					1311.Continuing
				appropriations
						(a)(1)If any regular appropriation bill for a
				fiscal year does not become law before the date of the regularly scheduled
				general election for Federal office held during such fiscal year or a joint
				resolution making continuing appropriations is not in effect, there are
				appropriated, out of any money in the Treasury not otherwise appropriated, and
				out of applicable corporate or other revenues, receipts, and funds, such sums
				as may be necessary to continue any project or activity for which funds were
				provided in the preceding fiscal year—
								(A)in
				the corresponding regular appropriation Act for such preceding fiscal year;
				or
								(B)if
				the corresponding regular appropriation bill for such preceding fiscal year did
				not become law, then in a joint resolution making continuing appropriations for
				such preceding fiscal year.
								(2)Appropriations and funds made available,
				and authority granted, for a project or activity for any fiscal year pursuant
				to this section shall be at a rate of operations not in excess of the lower
				of—
								(A)the rate of operations provided for in the
				regular appropriation Act providing for such project or activity for the
				preceding fiscal year;
								(B)in
				the absence of such an Act, the rate of operations provided for such project or
				activity pursuant to a joint resolution making continuing appropriations for
				such preceding fiscal year;
								(C)the rate of operations provided for in the
				regular appropriation bill as passed by the House of Representatives or the
				Senate for the fiscal year in question, except that the lower of these two
				versions shall be ignored for any project or activity for which there is a
				budget request if no funding is provided for that project or activity in either
				version; or
								(D)the annualized rate of operations provided
				for in the most recently enacted joint resolution making continuing
				appropriations for part of that fiscal year or any funding levels established
				under the provisions of this Act.
								(3)Appropriations and funds made available,
				and authority granted, for any fiscal year pursuant to this section for a
				project or activity shall be available for the period beginning with the first
				day of a lapse in appropriations and ending with the earlier of—
								(A)the date on which the applicable regular
				appropriation bill for such fiscal year becomes law (whether or not such law
				provides for such project or activity) or a continuing resolution making
				appropriations becomes law, as the case may be; or
								(B)the last day of such fiscal year.
								(b)An appropriation or funds made available,
				or authority granted, for a project or activity for any fiscal year pursuant to
				this section shall be subject to the terms and conditions imposed with respect
				to the appropriation made or funds made available for the preceding fiscal
				year, or authority granted for such project or activity under current
				law.
						(c)Appropriations and funds made available,
				and authority granted, for any project or activity for any fiscal year pursuant
				to this section shall cover all obligations or expenditures incurred for such
				project or activity during the portion of such fiscal year for which this
				section applies to such project or activity.
						(d)Expenditures made for a project or activity
				for any fiscal year pursuant to this section shall be charged to the applicable
				appropriation, fund, or authorization whenever a regular appropriation bill or
				a joint resolution making continuing appropriations until the end of a fiscal
				year providing for such project or activity for such period becomes law.
						(e)This section shall not apply to a project
				or activity during a fiscal year if any other provision of law (other than an
				authorization of appropriations)—
							(1)makes an appropriation, makes funds
				available, or grants authority for such project or activity to continue for
				such period; or
							(2)specifically provides that no appropriation
				shall be made, no funds shall be made available, or no authority shall be
				granted for such project or activity to continue for such period.
							(f)For purposes of this section, the term
				regular appropriation bill means any annual appropriation bill
				making appropriations, otherwise making funds available, or granting authority,
				for any of the following categories of projects and activities:
							(1)Agriculture, Rural Development, Food and
				Drug Administration, and Related Agencies.
							(2)Commerce, Justice,
				Science, and Related Agencies.
							(3)Department of
				Defense.
							(4)Energy and Water
				Development and Related Agencies.
							(5)Financial Services
				and General Government.
							(6)Department of
				Homeland Security.
							(7)Department of the
				Interior, Environment, and Related Agencies.
							(8)Departments of
				Labor, Health and Human Services, Education, and Related Agencies.
							(9)Legislative
				Branch.
							(10)Military
				Construction and Veterans' Affairs.
							(11)Department of
				State, Foreign Operations, and Related Programs.
							(12)Transportation,
				Housing and Urban Development, and Related
				Agencies.
							.
			(b)Clerical
			 amendmentThe analysis of
			 chapter 13 of title 31, United States Code, is amended by inserting after the
			 item relating to section 1310 the following new item:
				
					
						1311. Continuing
				appropriations.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to fiscal years beginning after September 30,
			 2012.
			
